 
 
IV 
108th CONGRESS 
2d Session 
H. CON. RES. 502 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2004 
Mr. Boehlert (for himself, Mr. Gordon, Mr. Cox, Mr. Turner of Texas, Ms. Lofgren, Mr. Waxman, and Mr. Clay) submitted the following concurrent resolution; which was referred to the Committee on Science 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress with respect to raising awareness and enhancing the state of computer security in the United States, and supporting the goals and ideals of National Computer Security Awareness Month. 
 
Whereas an estimated 200,000,000 Americans use the Internet in the United States, including 51 percent through broadband connections, to communicate with family and friends, manage their finances, pay their bills, improve their education, shop at home, and read about current events; 
Whereas the approximately 23,000,000 small businesses in the United States, who represent 99.7 percent of all United States employers and employ 50.1 percent of the private work force, increasingly rely on the Internet to manage their businesses, expand their customer reach, and enhance their connection with their supply chain; 
Whereas nearly 100 percent of public schools in the United States have Internet access, with approximately 80 percent of instructional rooms connected to the Internet, to enhance our children’s education by providing access to educational online content and encouraging responsible self-initiative to discover research resources; 
Whereas our Nation’s critical infrastructures rely on the secure and reliable operation of our information networks to support our Nation’s financial services, energy, telecommunications, transportation, health care, and emergency response systems; 
Whereas Internet users and our information infrastructure face an increasing threat of malicious attack through viruses, worms, Trojans, and unwanted programs such as spyware, adware, hacking tools, and password stealers; 
Whereas consumers face significant financial and personal privacy losses due to identity theft and fraud, as reported in 500,000 complaints in 2003 to the Federal Trade Commission’s Consumer Sentinel database; 
Whereas Internet attacks have become increasingly fast in propagation and costly to repair, as with the estimated $2,000,000,000 in damages caused by Blaster, Welchia, and Sobig.F outbreaks in August 2003; 
Whereas our Nation’s youth face increasing threats online such as inappropriate content or child predators, with 70 percent of teens having accidentally come across pornography on the Internet, and with one in five children having been approached by a child predator online each year; 
Whereas enhancing Americans’ awareness of computer security practices and technologies can greatly improve our Nation’s level of computer security; 
Whereas there are national organizations, such as the nonprofit National Cyber Security Alliance, policymakers, government agencies, private sector companies, end-users, and others who stand ready to assist consumers, businesses, and our youth protect themselves online; 
Whereas policymakers, government agencies, national organizations, private sector companies, nonprofit institutions, schools, consumers, and the media should recognize the need to increase awareness of computer security and to enhance the state of computer security in the United States; and 
Whereas the National Cyber Security Alliance has designated October as National Computer Security Awareness Month, which will provide an opportunity to educate the people of the United States about computer security: Now, therefore, be it 
 
That Congress— 
(1)supports the goals and ideals of National Computer Security Awareness Month; and 
(2)should work with Federal agencies, national organizations, businesses, and educational institutions to encourage the implementation and development of existing and future computer security standards, practices, and technologies in order to enhance the state of computer security in the United States.  
 
